This was an appeal to the superior court from the action of the defendant board of commissioners in refusing to allow the plaintiff, late sheriff, certain credits on his accounts with the county. The defendants moved to dismiss the appeal. His Honor granted the motion, and the plaintiff appealed.
The county commissioners of Robeson county declined to allow the appellant, as the late sheriff of that county, credit in his settlement with the county for certain taxes due and uncollected from insolvents, as directed by the statute (Acts 1881, ch. 183), and from their refusal to allow such credit he undertook to appeal to the superior court. That court, upon motion of the appellees, made an order dismissing the appeal, and the plaintiff appealed to this court.
It is manifest that the order of the court dismissing the supposed appeal was a proper one. The county commissioners, in the respect mentioned, possessed no judicial functions; their duties and powers were purely ministerial; and their decision, one way or another, was not conclusive upon the sheriff. He could bring his action in the superior court, and obtain any *Page 29 
redress to which he may be entitled; or, it may be, if he is entitled as he contends, he can properly have redress in the action which the case upon appeal states has been brought against him by the commissioners. At all events, he cannot bring his cause of action into court in the way he has undertaken to do. There is no statute that allows an appeal in this or similar cases. This case is not unlike that of Jones v. Commissioners,88 N.C. 56.
No error.                                          Affirmed.